Citation Nr: 0829914	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
osteoarthritis and retropatella femoral syndrome of the right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
osteoarthritis and retropatella femoral syndrome of the left 
knee, currently evaluated as 10 percent disabling.
	
3.  Entitlement to an increased initial evaluation for a scar 
of the left inner thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased initial evaluation for 
migraine headaches, currently evaluated as noncompensably 
disabling prior to June 7, 2005, and as 30 percent disabling 
from June 7, 2005.

5.  Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling.

6.  Entitlement to an increased initial evaluation for 
insomnia, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased initial evaluation for 
sinusitis with left frontal sinus osteoma and upper 
respiratory infections, currently evaluated as noncompensably 
disabling.

8.  Entitlement to service connection for bilateral shin 
splints.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for vaginitis, 
cervicitis and endocervicitis.

11.  Entitlement to service connection for contact 
dermatitis.

12.  Entitlement to service connection for left elbow strain.

13.  Entitlement to service connection for mechanical low 
back pain.

14.  Entitlement to service connection for bilateral pes 
planus.

15.  Entitlement to service connection for Osgood Schlatter 
disease of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted the veteran's first seven claims listed 
above, at the above noted rates, and that denied the 
veteran's last eight above listed claims of entitlement to 
service connection.  The veteran continues to disagree with 
the levels of disability assigned as noted above for those 
claims granted, and the denial of service connection for the 
above listed claims.

The issue of entitlement for vaginitis, cervicitis and 
endocervicitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's osteoarthritis and retropatella femoral 
syndrome of the right knee is currently manifested by pain, 
no instability, and very slight limitation of motion.

2.  The veteran's osteoarthritis and retropatella femoral 
syndrome of the left knee is currently manifested by pain, no 
instability, and very slight limitation of motion.

3.  The veteran's scar of the left inner thigh is currently 
manifested by a keloid measuring approximately 6 cm by 3 mm, 
which causes some slight intermittent irritation, but no 
limitation of motion.

4.  Throughout the course of this appeal, the veteran's 
migraine headaches have resulted in moderate headaches three 
to four times a month, but not so severe and frequent 
headaches as to be considered very frequent and completely 
prostrating attacks, and not productive of severe economic 
inadaptability.

5.  The veteran's hemorrhoids are currently manifested by 
minimal findings consisting of one active external 
hemorrhoid, and no findings of any large, thrombotic, or 
irreducible hemorrhoids.

6.  The veteran's insomnia is currently manifested by 
occasional and sporadic problems with sleeplessness, 
requiring the use of medication.

7.  The veteran's sinusitis is currently manifested by 
minimal findings of mild, intermittent, and not 
incapacitating, episodes of sinusitis.

8.  The veteran does not have a current diagnosis of shin 
splints.

9.  The veteran has never been diagnosed with asthma.

10.  The veteran does not have a current diagnosis of contact 
dermatitis.

11.  The veteran does not currently have any residuals 
related to her in service left elbow strain.

12.  The veteran does not have a current diagnosis of 
mechanical low back pain.

13.  The veteran's bilateral pes planus pre-existed her entry 
into service; the evidence does not show that this condition 
was aggravated in service.

14.  There is no evidence of record showing that the veteran 
currently has a diagnosis of the developmental disorder of 
Osgood Schlatter disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's osteoarthritis and retropatella femoral 
syndrome of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 
5258, 5259, 5260, 5261 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's osteoarthritis and retropatella femoral 
syndrome of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 
5258, 5259, 5260, 5261 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected scar of the left inner 
thigh have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2007).

4.  The criteria for a 30 percent evaluation, but no higher, 
for the veteran's service connected migraine headaches, for 
the entirety of this appeal, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 8100 
(2007).

5.  The criteria for a compensable evaluation, for the 
veteran's service connected hemorrhoids, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7336 (2007).

6.  The criteria for a compensable evaluation, for the 
veteran's service connected insomnia, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6847 (2007).

7.  The criteria for a compensable evaluation, for the 
veteran's service connected sinusitis, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6513 (2007).

8.  Current bilateral shin splints were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

9.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

10.  Chronic contact dermatitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

11.  The residuals of a left elbow strain were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

12.  Mechanical low back pain was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

13.  Bilateral pes planus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.385 (2007).

14.  Osgood Schlatter disease of the right tibia was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in May 2003, April 2004, and Mach 2006.  These 
letters informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against most of the veteran's claims for 
increased disability compensation, and as one increased 
rating claim is being granted from the date of the claim, any 
question as to the appropriate effective date to be assigned 
(for any increase) is rendered moot.  Moreover, the veteran 
was sent a letter noting the law as it pertains to effective 
dates in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.


Increased initial evaluation claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Entitlement to an increased initial evaluation for 
osteoarthritis and retropatella femoral syndrome of the right 
and left knees, each currently evaluated as 10 percent 
disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran's knees are currently each rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of 
flexion.  All of the applicable codes under which the veteran 
could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for both his right and left knee disabilities.  
Reviewing the evidence of record, a January 2003 report of VA 
predischarge examination noted that the veteran reported that 
she had some pain in her knees in service, and was given pain 
medication for her knees, and that the problem had since 
resolved.  Her right knee had extension of 0 degrees.  Her 
left knee had extension of 10 degrees with mild pain noted at 
5 degrees and ending at 10 degrees.  For both knees she had 
flexion of 130 degrees with mild pain at 125 degrees and 
ending at 140 degrees.  There was no effusion, warmth, 
tenderness, or swelling noted.  Left and right knee X-rays 
dated November 2002 were completely normal, although a 
bilateral knee X-ray series from August 2001 noted minimal 
osteoarthritis of the patellofemoral joint.  There was no 
mention of any instability or subluxation.  The veteran was 
found to have residuals secondary to bilateral knee 
retropatellar femoral syndrome with minimal osteoarthritis of 
the patellofemoral joints.

A report of June 2005 VA examination indicated that since 
discharge, the veteran reported having flare ups of knee pain 
2-3 times a month, usually responding to ice, medication, and 
rest.  She also noted that she had not been seen for medical 
treatment of her knees since service.  Upon examination, the 
veteran was found to have range of motion of both knees of 0 
to 120 degrees.  There was no effusion, and the ligaments 
were stable and intact.  There were no patellar signs.  She 
complained of some tenderness about the left knee, but in 
places away from the joint which did not appear to be 
consistent with her problem.  There was no drawer sign or any 
other abnormality of the knee.  The examiner indicated that, 
in short, this was a completely negative examination of each 
knee.  X-rays taken that day were also noted to be normal.

Reviewing these findings of limitation of motion, the Board 
finds that these levels of limitation result in 
noncompensable ratings under Diagnostic Code 5260, for 
limitation of flexion, and as well noncompensable ratings 
under Diagnostic 5261 for limitation of extension.  (The 
Board notes that while the veteran's left leg extension was 
initially reported to be to 10 degrees in January 2003, it 
was later noted that the veteran had extension to at least 5 
degrees, which results in a noncompensable evaluation).  
Thus, combining ratings under the relevant codes governing 
limitation of motion would not warrant even a compensable 
rating.

There is further no indication that the veteran's knee was 
unstable or subject to subluxation at any time, such that a 
separate rating would be warranted under Diagnostic Code 
5257.  Her ligaments were specifically found to be stable and 
intact in June 2005.

Thus, the Board finds that the criteria for a higher 
evaluation for either of the veteran's knees, under the 
relevant codes, have not been met.  As the criteria for a 
higher evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for either the veteran's right or left knee 
service connected disabilities.


Entitlement to an increased initial evaluation for a scar of 
the left inner thigh, currently evaluated as 10 percent 
disabling.

The Board notes that throughout the course of this appeal, 
the veteran's scar has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007), which 
provides a 10 percent evaluation for scars which are 
superficial and painful on examination.  This is the maximum 
rating available under this code.  However, there are other 
codes under which the veteran could be rated.

Under the criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the criteria for Diagnostic Code 7802, pertaining to 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

The criteria for Diagnostic Code 7803 provide that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The criteria for Diagnostic Code 7805, scars, other, provide 
that they will be rated based on limitation of function of 
affected part.  The closest rating code would be Diagnostic 
Code 5253, impairment of the thigh, which provides for a 10 
percent evaluation for limitation of rotation or adduction of 
the thigh, and a 20 percent evaluation for limitation of 
abduction of the thigh, with motion lost beyond 1- degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for the veteran's service connected right forearm scar have 
not been met.  The Board notes that the veteran is already 
receiving the highest rating available under Diagnostic Code 
7802, Diagnostic Code 7803, and Diagnostic Codes 7804.

As to a higher rating under new Diagnostic Code 7801, the 
veteran's scar would have to be found to exceed an area of 
greater than 12 square inches, or 77 square centimeters, in 
order to achieve the next-higher evaluation.  Reviewing the 
evidence of record, the veteran's June 2005 report of VA 
examination indicated that the veteran had a keloid on the 
medial side of her left thigh, and she reported some mild 
intermittent irritation from this.  The keloid was noted to 
be about 6 cm in length, and slightly elevated above the 
level of the skin.  There was no irritation noted.  It was 
noted to be about 3mm wide.  As this size is much less than 
77 square cm, a higher rating under Diagnostic Code 7801 
would not be warranted.

Regarding a higher rating under Diagnostic Code 7805, for 
limitation of motion of the thigh under Diagnostic Code 5253, 
the evidence shows that there is no limitation of motion due 
to this scar.  Specifically, the veteran's January 2003 
report of VA pre discharge examination noted no limitation of 
motion, and a full range of hip motion.  Furthermore, the 
veteran's June 2005 report of VA examination noted no 
limitation of motion due to this scar.

Therefore, as the veteran's scar was found to cause no 
limitation of motion, the Board finds that the criteria for 
an evaluation under Diagnostic Code 7805 have not been met.

Thus, considering all evidence of record, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran meets the criteria for a higher 
evaluation for her service connected left thigh scar, under 
any of the applicable ratings.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for this scar, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.


Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as noncompensably disabling 
prior to June 7, 2005, and as 30 percent disabling from June 
7, 2005.

The Board notes that the veteran's migraine headaches are 
currently evaluated as noncompensably disabling prior to June 
7, 2005, and as 30 percent disabling from June 7, 2005, under 
Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, a 10 
percent disabling rating is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Taking into account all relevant evidence, the Board finds 
that a 30 percent evaluation, but no higher, is warranted for 
the veteran's service connected migraine headaches, 
throughout the course of this appeal.  In this regard, 
reviewing the evidence of record, during the veteran's 
January 2003 report of VA pre discharge examination, she 
reported that she had a recurrence of migraines approximately 
3 months ago.  The veteran was found to have active migraine 
headaches.  Since that examination, the veteran has been 
consistent in reporting that she has migraines approximately 
3-4 times a month; not just in a June 2005 report of VA 
examination (on which her 30 percent increase was based), but 
also on prior VA treatment records, such as a May 2004 report 
of VA outpatient treatment.  As such, resolving all doubt in 
favor of the veteran, the Board finds that the veteran would 
be entitlement to a 30 percent rating throughout the entirety 
of her pending appeal, for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.

However, the Board finds that the criteria for an evaluation 
in excess of 30 percent for the veteran's service connection 
migraine headaches, would not be warranted.
In this regard, in order to warrant a higher evaluation the 
veteran would have to be found to have very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Reviewing the veteran's June 
2005 VA examination report, it was noted that the veteran 
reported severe headaches three to four times a month.  She 
reported that a typical headache would be one that occurred 
the prior day, which she had felt start at 5:30pm; she took 
medication, and laid down in a dark room, and the headache 
eased and almost resolved by 8 or 9 o clock at night.  She 
reported that she had previously had a bad headache the week 
prior.  The Board does not find this level of headache, while 
significant, to be indicative of completely prostrating and 
prolonged attacks.  The Board notes that this attack lasted 
somewhere between 2.5 and 3.5 hours, which the Board does not 
consider prolonged.  Furthermore, the evidence does not show 
that the veteran's headaches produce severe economic 
inadaptability.  Another June 2005 report of VA examination 
noted the veteran was currently working in a "work study" 
program, and did not appear to have any interference with 
that employment due to her medical status.  Thus, the Board 
finds that the veteran would be entitled to a 30 percent 
rating, but no higher, throughout the course of this appeal, 
for her service connected migraine headaches.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has now been in effect since the effective 
date of service connection for migraine headaches, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.


Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling.

The veteran's hemorrhoids are currently evaluated as 
noncompensably disabling under Diagnostic Code 7336.  Under 
that code, internal or external hemorrhoids warrant a 
noncompensable rating if symptoms are mild or moderate.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation, for the 
veteran's service connected hemorrhoids, have not been met.  
In this regard, in order to warrant a compensable evaluation, 
the veteran's hemorrhoids would have to be found to be large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Reviewing the evidence of 
record, the January 2003 report of VA pre discharge 
examination noted that the veteran had one active external 
hemorrhoid during physical examination.  There was no 
indication that the veteran had large or thrombotic 
irreducible hemorrhoids, and no evidence of excessive 
redundant tissue.  A June 2005 report of VA examination noted 
that the veteran reported intermittent pain and burning due 
to hemorrhoids, but again, no large, thrombotic, irreducible 
hemorrhoids were found.  As the veteran has never been found 
to have large, thrombotic, irreducible hemorrhoids, or 
excessive redundant tissue due to hemorrhoids, the Board 
finds that the criteria for a higher evaluation, for the 
veteran's service connected hemorrhoids, have not been met.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for hemorrhoids, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


Entitlement to an increased initial evaluation for insomnia, 
currently evaluated as noncompensably disabling.

Currently, the veteran's insomnia is rated as noncompensably 
disabling, as analogous to Diagnostic Code 6847, for sleep 
apnea.  Under that Code, a noncompensable rating is assigned 
for being asymptomatic but with documented sleep disorder 
breathing.  A 30 percent rating is assigned when there is 
persistent daytime hypersomnolence.  38 C.F.R. § 4.97, 
Diagnostic Code 6847.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected insomnia, have not been met.  In order to 
warrant a higher evaluation, the veteran would have to be 
found to have persistent daytime hypersomnolence.  Reviewing 
the veteran's pre discharge January 2003 VA examination, the 
veteran was found to occasionally take sleeping pills for 
insomnia.  The veteran was noted to have stable insomnia.  
None of the veteran's subsequent medical records show that 
the veteran was seen at any time after her service discharge 
for complaints of, or treatment for, insomnia.  There is no 
medical evidence of record showing that the veteran has any 
problems with daytime hypersomnolence due to her service 
connected insomnia.  As such, the Board finds that the 
criteria for a higher evaluation for the veteran's service 
connected insomnia have not been met.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for insomnia, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


Entitlement to an increased initial evaluation for sinusitis 
with left frontal sinus osteoma and upper respiratory 
infections, currently evaluated as noncompensably disabling.

The veteran's service connected sinusitis is currently 
evaluated as noncompensably disabling under Diagnostic Code 
6513.  That Code provides a noncompensable rating for 
sinusitis detected by X-ray only.  A 10 percent rating is 
warranted when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

Therefore, in order to warrant an increased evaluation, the 
veteran's service connected sinusitis would have to result in 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Reviewing the relevant evidence of record, the 
January 2003 report of VA pre discharge examination noted 
that the veteran reported problems with shortness of breath, 
watery eyes, occasional colds, and bouts of bronchitis.  She 
reported taking medication for this, but not antibiotics, and 
was currently stable.  Upon examination, she was found to 
have a definite frontal and maxillary tenderness.  She had a 
wet mucosal lining.  She had no erythema, and there were no 
exudates on her throat.  CT of the sinuses in October 2002 
noted a left frontal sinus osteoma.  The veteran was 
diagnosed with chronic sinusitis with left frontal sinus 
osteoma, recurrent, active, found.  Since that time, the 
evidence of record does not show complaints of, or treatment 
for, any acute sinus problems.

The veteran's sinuses were again examined in June 2005.  At 
that time, examination of the veteran's sinuses was 
completely negative, with no sinus tenderness, with patent 
airways, no rhinorrhea, and no postnasal drip.  The veteran's 
reporting of symptoms was noted to be consistent with a 
finding of intermittent, not chronic, sinusitis.   The 
medical evidence of record simply does not show any 
incapacitating episodes of sinusitis since service, and shows 
minimal incapacitating episodes.  There is no evidence since 
discharge from service that the veteran has had purulent 
discharge or crusting, or required antibiotics for treatment 
of her sinusitis.  While the veteran has reported headaches 
since service, these are related to the migraine headaches 
that the veteran is already service connected for.

Therefore, with no evidence having been presented to show 
that the veteran has any incapacitating episodes due to 
sinusitis, and with no evidence of three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, the 
Board finds that the criteria for an increased evaluation, 
for the veteran's service connected sinusitis with left 
frontal sinus osteoma and upper respiratory infections, have 
not been met.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for sinusitis, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Service Connection claims.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for bilateral shin splints is not 
warranted.  The Board notes that the veteran's service 
medical records do show a diagnosis of shin splints, once, in 
1996.  The veteran reported in her January 2003 report of pre 
discharge VA examination that she had been diagnosed with 
shin splints in service and given a temporary profile due to 
this for two weeks.  At the time of this examination, the 
veteran indicated that she had no profile or treatment for 
shin splints.  That examination found "residuals secondary 
to bilateral tibial shin splints and pes planus, stable."  
However, X-rays from that time showed completely normal 
tibias and fibulas in both legs.  Since that time, the 
veteran has not been found to have a diagnosis of, nor has 
she been treated for, bilateral shin splints.  Furthermore, 
as noted below, the veteran's pes planus preexisted service 
and was not found to have been aggravated therein.  Since 
this examination, there has been no evidence showing that the 
veteran has been treated for, or has complaints relating to 
shin splints.  Thus, the Board finds that the preponderance 
of the evidence shows that the veteran does not currently 
have shin splints, and as such service connection is not 
warranted for shin splints.

Taking into account all relevant evidence, the Board finds 
that service connection for asthma is not warranted.  In this 
regard, the Board notes that the veteran has never at any 
time, before, during, or after service, been diagnosed with 
asthma. The veteran reported during her predischarge 
examination in January 2003 that she had been told she might 
have a mild asthma in service.  However, January 2001 
pulmonary function testing was normal, and the veteran's 
service medical records do not show that she was ever 
actually diagnosed with asthma in service.  The veteran's 
January 2003 examination specifically indicated that the 
veteran was not found to have asthma.  Further, a June 2005 
VA examination indicated that, while the veteran might have 
had a history of borderline asthma in the military, she had 
no recurrence or treatment for this, and had no diagnosis of 
any respiratory disease.

As the veteran has never, before, during or after service, 
been diagnosed with asthma, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for asthma.

Taking into account all relevant evidence, the Board finds 
that service connection for contact dermatitis is not 
warranted.  In this regard, the veteran's service medical 
records do show that she was seem in December 1998, due to a 
rash on her arm that she felt was related to a detergent, and 
given a diagnosis of contact dermatitis.  During her January 
2003 predischarge examination, the veteran stated that she 
had hives occasionally and had poison ivy once in service.  
She reported that she has had no recurrence of contact 
dermatitis in one to two years, but occasionally uses 
hydrocortisone cream for mild hives.  Upon examination, there 
were no hives, weeping lesions, or active poison ivy contact 
dermatitis noted on her skin.  She was noted to have resolved 
contact dermatitis.  None of her further treatment records 
since service show treatment for, or a diagnosis of, any skin 
rash, to include contact dermatitis.  Thus, while the veteran 
may have had an instance of contact dermatitis in service, 
this resolved without residuals, and there is no evidence 
that the veteran has had any recurrence of contact dermatitis 
since her discharge from service.  As the veteran does not 
currently have a diagnosis of contact dermatitis, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for contact dermatitis.

Taking into account all relevant evidence, the Board finds 
that service connection for a left elbow strain is not 
warranted.  In this regard, the Board does recognize that the 
veteran was seen in service in January 2000 with a left elbow 
strain, due to a car accident.  However, the veteran was only 
seen once in service for a left elbow problem.  The veteran's 
predischarge examination dated January 2003 noted the 
veteran's reported history of left elbow strain, but noted 
that the problem was completely resolved without residuals, 
and that X-rays taken at that time of the veteran's left 
elbow were completely normal.  The evidence of record since 
that time also fails to show any treatment subsequent to 
service, or any complaints of, any elbow problem.  Thus, 
while the veteran did have an elbow strain in service, that 
strain appears to have resolved without residuals, and the 
veteran currently does not have any elbow disability.  As the 
veteran does not currently have any elbow disability, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for mechanical low back pain is not 
warranted.  In this regard, the Board notes that the veteran 
has never at any time, before, during, or after service, been 
diagnosed with mechanical low back pain.  The veteran's 
service medical records do not show any complaints of, or 
treatment for, any back pain.  Although the veteran reported 
problems with low back pain in service, during her January 
2003 pre discharge VA examination, examination at that time, 
including X-rays of her lumbosacral spine, showed no evidence 
of any disability; the veteran was therefore found to have no 
residuals related to her reported in service mechanical back 
pain. 

Further, during the course of a June 2005 VA examination, the 
veteran specifically denied having any symptoms related to 
the lower back or any other part of the spine either while in 
the military or since her discharge.

Thus, it appears that the veteran does not have a current 
diagnosis of any back disability.  Incumbent on a grant of 
service connection is a finding that the veteran has the 
disability for which service connection is being claimed.  As 
there is simply no evidence of record showing that the 
veteran has any back disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for bilateral pes planus is not 
warranted.  Initially, the Board points out that the evidence 
of record, specifically the veteran's April 1996 service 
entrance examination, indicates that upon entry to service 
she was found to have a mild, asymptomatic pes planus.  Thus 
the evidence clearly shows that this condition preexisted 
service.  However, service connection for this disability 
could still be granted, based on aggravation, if it were 
found that this preexisting disability was aggravated in 
service beyond its normal progression.  In this regard 
however, the evidence does not show that the veteran was 
treated in service for pes planus.  On a predischarge 
examination in January 2003, pes planus was noted 
bilaterally, however, it was noted to be stable.  No further 
medical evidence dated subsequent to that time shows 
treatment for, or complaints of pes planus.  Therefore, the 
evidence shows that the veteran's pes planus preexisted 
service, and was not aggravated therein.  As such, the 
preponderance of the evidence of record is against a grant of 
service connection for pes planus, either on a direct basis, 
or as aggravated by service. 

Taking into account all relevant evidence, the Board finds 
that service connection for Osgood Schlatter disease of the 
right tibia is not warranted.  The Board notes that the only 
evidence of record showing Osgood Schlatter disease is a 
November 2002 report of X-ray examination of the right leg.  
While the veteran had significant right and left knee 
problems in service, for which she is service connected, the 
evidence does not show that the veteran's problems were due 
in whole or in part of Osgood Schlatter disease.  Recent X-
rays of the knees, in June 2005, show no current evidence of 
Osgood Schlatter disease.  Further, the Board points out that 
Osgood-Schlatter disease is a developmental disability, for 
which service connection is precluded under 38 C.F.R. § 
3.303(c), expect on the basis of aggravation.

Therefore, while the veteran was noted once in service to 
have a finding of Osgood Schlatter disease, this is a 
developmental disability, for which no evidence of 
aggravation in service has been presented, and which is not 
apparent on current X-rays.  With no evidence of aggravation 
in service, and with no evidence presented that the veteran 
currently has this developmental disability, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for Osgood Schlatter disease.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for 
osteoarthritis and retropatella femoral syndrome of the right 
knee, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
osteoarthritis and retropatella femoral syndrome of the left 
knee, currently evaluated as 10 percent disabling, is denied.
	
Entitlement to an increased initial evaluation for a scar of 
the left inner thigh, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an evaluation of 30 percent, for the entirety 
of this appeal, for the veteran's service connected migraine 
headaches, is granted; entitlement to an evaluation in excess 
of 30 percent, for the veteran's service connected migraine 
headaches, is denied.

Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling, 
is denied.

Entitlement to an increased initial evaluation for insomnia, 
currently evaluated as noncompensably disabling, is denied.

Entitlement to an increased initial evaluation for sinusitis 
with left frontal sinus osteoma and upper respiratory 
infections, currently evaluated as noncompensably disabling, 
is denied.

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for contact dermatitis is 
denied.

Entitlement to service connection for a left elbow strain is 
denied.

Entitlement to service connection for mechanical low back 
pain is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for Osgood-Schlatter 
disease of the right tibia is denied.




REMAND

As to the veteran's claim of entitlement to service 
connection for vaginitis, cervicitis and endocervicitis, the 
Board notes that the veteran was seen numerous times in 
service for gynecological related problems.  Specifically, in 
November 1998, she was seen with a diagnosis of vaginitis, in 
May 1999, she was seen with a diagnosis of a vaginal gland 
cyst, and in September 2002, she was seen with a diagnosis of 
cervicitis.  In addition, she had other gynecological 
problems and symptoms in service, such as a periodic reported 
abnormal discharge, and an abnormal pap smear.

The veteran was denied service connection for this disability 
because these were found to be acute conditions in service, 
and because the veteran was found, upon VA examination in 
January 2003, to have resolved vaginitis, and stable episodic 
cervicitis or endocervicitis.  Further, the veteran's June 
2005 VA gynecological examination report was found to be 
completely normal.

However, the veteran's medical records since service show 
fairly regular complaints of gynecological problems, 
including a diagnosis of yeast vaginitis in July 2007, and 
cervicitis in October 2007.  As such, the Board is of the 
opinion that the veteran is entitled to a medical opinion, to 
determine whether the veteran currently has any gynecological 
condition which may be related to service.

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA examination in order to determine 
the nature and etiology of any 
diagnosed gynecological disability. The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  For any gynecological 
disability identified, the examiner 
should indicate whether it is as least 
as likely as not that it is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.  The examiner should 
specifically discuss the veteran's 
history of gynecological disorders in 
service, and subsequent to service, in 
offering her opinion.

2.	Thereafter, the AMC should re- 
adjudicate the veteran's claim of 
entitlement to service connection for 
vaginitis, cervicitis and 
endocervicitis.  If any benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


